DETAILED ACTION
This office action on the merits for application 17046553 filed on 02/23/2022. Claims 14-20, 22-28 are pending; claims 27-28 are added; claims 14, 22 and 26 are amended; claims 1-13 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to the rejections of claims 14, 21, 25-26 have been fully considered but they are not persuasive for the following reasons:
Applicant contends that Sperrfechter does not disclose “a torque converter, comprising a housing that is connected to the rotor so as to be fixed with respect to rotation relative to the rotor”, “a first pressure space defined at least partially by the housing of the torque converter and arranged outside of the housing of the torque converter” and “wherein the disconnect clutch and the lockup clutch are each formed as multiple plate clutches, wherein an outer plate carrier of the disconnect clutch is connected to the housing of the torque converter so as to be fixed with respect to 
Examiner respectfully disagrees. Looking at Applicant’s invention, housing TCG has radial wall portion that separates the first pressure space DK1 from the second pressure space DK2 such that the first pressure The first pressure space 19b is arranged outside of the housing of the torque converter because it resides in the non-pressurized space of the drive module, as compared to the pressurized space that contains the torque converter and second pressure space 20b.
Secondly, claim 14 recites “wherein an outer plate carrier of the disconnect clutch is connected to the housing of the torque converter so as to be fixed with respect to rotation relative to the housing of the torque converter”.  It is noted that the word “connected” is broad, and can encompass functional or structural connections.  As shown in Fig.2 of Sperrfechter, the outer carrier of clutch is both functionally connected (they rotate together) and structurally connected (in an integral manner) to the housing (portion of 10b that from partition wall between 19b and 20b toward the torque converter 23b). Therefore, the rejections of claims 14, 21, 25-26 are still rejected.

Claim Objections
Claim 27 is objected to because of the following informalities: 
Claim 27 recites “the pressure space of the disconnect clutch” in line 23 should read -- the second pressure space -- to be consistence with the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the rivet connection” in line 28. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperrfechter (US 20140144742) 
Claim 14: Sperrfechter discloses a hybrid drive module for a motor vehicle (¶ [0025]), wherein the hybrid drive module (Fig.2), comprising: 
an input shaft (28a); 
an electric machine (13b) with a stator (upper portion of rotor 18b) which is fixed with respect to relative rotation and a rotatable rotor (18b);
 a torque converter (23b), comprising a housing (portion of 10b that from partition wall between 19b and 20b toward the torque converter 23b) that is connected to the rotor so as to be fixed with respect to rotation relative to the rotor (¶ [0043]); 
a first pressure space (19b) defined at least partially by the housing of the torque converter (see ¶ [0045]) and arranged outside of the housing of the torque converter (see claim 9; housing 10b has a partition wall; therefore, a partition would separate clutch 12b the inside of the housing element); a first piston (21b);
 a disconnect clutch (12b) in a power flow between the input shaft and the rotor, wherein the disconnect clutch is actuatable in a closing direction (33b) by pressurization of the first pressure space via the first piston (see claim 3); 
a second pressure space (20b) defined at least partially by the housing of the torque converter and arranged inside of the housing of the torque converter (see ¶[0045]); a second piston (22b); and 

wherein the housing of the torque converter separates the first pressure space directly from the second pressure space (see claim 9); 
wherein the disconnect clutch and the lockup clutch are each formed as multiple plate clutches (¶[0027]-[0028]), wherein an outer plate carrier of the disconnect clutch (11b) is connected to the housing of the torque converter so as to be fixed with respect to rotation relative to the housing of the torque converter (¶[0043]).

Claim 25: wherein the hybrid drive module is either an integral component part of a motor vehicle transmission or is formed as an independent unit with at least one interface to the motor vehicle transmission (e.g. hybrid module Fig.2 is connected to transmission input shaft 16b; therefore, hybrid module is independent unit).

Claim 26: a powertrain for a motor vehicle ¶ [0025], comprising:
a hybrid drive module (Fig.2), comprising: an input shaft (28b);
an electric machine (13b) with a stator (upper portion of rotor 18b) which is fixed with respect to relative rotation and a rotatable rotor (18b);
a torque converter (23b), comprising a housing (portion of 10b that from partition wall between 19b and 20b toward the torque converter 23b) that is connected to the rotor so as to be fixed with respect to rotation relative to the rotor (¶ [0043]); 
a first pressure space (19b) defined at least partially by the housing of the torque converter (see ¶ [0045]) and arranged outside of the housing of the torque converter (see claim 9; housing 10b has a partition wall; therefore, a partition would separate clutch 12b from inside the housing); a first piston (21b);

a second pressure space (20b) defined at least partially by the housing of the torque converter and arranged inside of the housing of the torque converter (see ¶[0045]); a second piston (22b); and 
a lockup clutch (15b) of the torque converter arranged inside of the housing of the torque converter and which is adapted to bridge a hydrodynamic path of the torque converter, wherein the lockup clutch is actuatable in a closing direction (34b) through pressurization of the second pressure space via the second piston, wherein the second pressure space is provided exclusively for actuation of the lockup clutch (see claim 1), wherein the housing of the torque converter separates the first pressure space directly from the second pressure space (see claim 9); 
wherein the disconnect clutch and the lockup clutch are each formed as multiple plate clutches (¶[0027]-[0028]), wherein an outer plate carrier of the disconnect clutch (11b) is connected to the housing of the torque converter so as to be fixed with respect to rotation relative to the housing of the torque converter (¶[0043]).

Claim 27: a hybrid drive module (Fig.2) for a motor vehicle, comprising: 
an input shaft (28b); 
an electric machine (13b) with a stator (upper portion of rotor 18b) which is fixed with respect to relative rotation and a rotatable rotor (18b); 
a torque converter (23b), comprising a housing (portion of 10b that from partition wall between 19b and 20b toward the torque converter 23b) that is connected to the rotor so as to be fixed with respect to rotation relative to the rotor (¶ [0043]);
 a first pressure space (19b) defined at least partially by the housing of the torque converter (see ¶ [0045]) and arranged outside of the housing of the torque converter see claim 9; actuation piston receptacle 19b has a partition wall; therefore, a partition would separate clutch 12b from housing element 10b);
 a first piston (21b);
 a disconnect clutch (12b) in a power flow between the input shaft and the rotor, wherein the disconnect clutch is actuatable in a closing direction (33b) by pressurization of the first pressure space via the first piston (see claim 3); 
a second pressure space (20b) defined at least partially by the housing of the torque converter and arranged inside of the housing of the torque converter (¶[0045]); 
 a second piston (22b); and 
a lockup clutch (15b) of the torque converter arranged inside of the housing of the torque converter and which is adapted to bridge a hydrodynamic path of the torque converter, wherein the lockup clutch is actuatable in a closing direction (34b) through pressurization of the second pressure space via the second piston, wherein the second pressure space is provided exclusively for actuation of the lockup clutch (see claim 1), 
wherein the housing of the torque converter separates the first pressure space directly from the second pressure space (see claim 9),
 wherein the pressure space of the disconnect clutch is not fully radially enclosed by the torque converter housing (as shown in Fig.2, pressure space 19b is radially enclosed by disc carrier 11b, which is connected to the torque converter housing).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperrfechter (US 2014/0144742) in view of Engelmann (US 2010/0062899)
Claim 15: Sperrfechter does not disclose wherein an effective surface of the first piston is smaller than an effective surface of the second piston. 
Engelmann teaches hybrid module (Fig.1) having an effective surface of a first piston (e.g. engagement surface of 13 that touches clutch pack) of the selectable clutch (11) is smaller than an effective surface of a second piston (e.g. engagement surface of 10 that touches clutch plate) of clutch (10). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have wherein an effective surface of the first piston is smaller than an effective surface of the second piston as taught by Engelmann in the hybrid module device of Sperrfechter so that it helps piston comes to closing direction effectively by balancing out the different in pressure on both sides of the piston.

Claim 16: Sperrfechter does not disclose wherein the first pressure space and the second pressure space are arranged partially radially one above the other.
Engelmann teaches hybrid module having the first pressure space (15) and the second pressure space (¶ [0043]; selectable clutch device 10 can be pressurized with hydraulic medium for bypassing hydrodynamic component 9) are arranged partially radially one above the other (from Fig.1 second pressure space is radially above from first pressure space in that it extends in the radial direction further than the first pressure space).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have wherein an effective surface of the first piston is smaller than an effective surface of the second piston as taught by Engelmann in the hybrid module device of Sperrfechter so that it would provide compact device in the axial direction.

Claim 17: Sperrfechter and Engelmann as modified device disclose limitation as set forth in claim 16. Besides, Sperrfechter discloses wherein the second piston at 

Claim 18: Sperrfechter does not disclose the housing of the torque converter has an undercut configured to guide the first piston. 
 Engelmann teaches the housing of the torque converter has an undercut (e.g. cut portion near A2 area see Fig.1) to guide the first piston (outermost plate of 10)
It would have been obvious to one skilled in the art at the time the invention was filed to have the housing of the torque converter has an undercut configured to guide the first piston as taught by Engelmann in the hybrid module device of Sperrfechter to provide bigger area to dispense fluid flow in lockup clutch. 

Claim 19: Sperrfechter discloses wherein the housing of the torque converter is connected to a hub (hub portion is below the bearing as shown in Fig.2) so as to be fixed with respect to rotation relative to the hub; the fluid supplied to pressure spaces so that clutches are engaged via the pistons(see ¶[0034])
Sperrfechter does not explicitly disclose wherein the hub has at least one fluid channel configured for fluid supply of the first pressure space.
Engelmann teaches hybrid module (Fig.1) having partition wall (27) that is similar to the hybrid device of Sperrfechter; where the partition wall that connected non-rotatably with housing (24) of torque converter and is connected to a hub (16) so as to be fixed with respect to rotation relative to the hub, and wherein the hub has at least one fluid channel (a3) configured for fluid supply of a pressure space (15).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have the housing of the torque converter is connected to a hub so as to be fixed with respect to rotation relative to the hub, and wherein the hub has at least one fluid channel configured for fluid supply of the first pressure space as taught by Engelmann in the invention of Sperrfechter for the purpose of decreasing oil pressure needed to engage the clutch due to the rotation of the torque converter.

20: Sperrfechter and Engelmann as modified device disclose limitation as set forth in claim 19. Besides, Engelmann teaches wherein the hub at least partially defines a second fluid channel (A4) for the fluid supply of a second pressure space.

Claims 22, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sperrfechter (US 2014/0144742) in view of Moasherziad (US 10486520) and further in view of Liang (US 2008/0277223)
claim 22: Sperrfechter does not disclose wherein an outer plate carrier of the disconnect clutch is riveted to the housing of the torque converter.
Moasherziad teaches hybrid module (Fig.1,100) having torque converter (14), outer plate (28) of clutch (18) is connected to housing (31) of the torque converter via fastening portion (29)
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have an outer plate carrier of the disconnect clutch is connected the housing of the torque converter as taught by Moasherziad in the hybrid module of Sperrfechter for purpose of making them as two separate components so that it is easier to assemble the components.
Moasherziad does not teach rivet connection.
Liang teaches torque converter (Fig.10) having cover (322) is connected to friction plates (354,356) of clutch (302) via fasteners as rivets (358,360, see ¶ [0077])
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to replace the fastening device of Iwase with the fastening device as a rivet as taught by Liang in the hybrid module of Sperrfechter and Moasherziad to prevent the fastener from loosening under vibration.

Claim 24: Moasherziad, Liang and Sperrfechter as modified device teaches wherein the rivet connection (as taught by Moasheriziad and Liang) is arranged between the outer plate carrier (28) of the disconnect clutch and the housing of the 

Claim 28: Sperrfechter discloses a hybrid drive module (Fig.2) for a motor vehicle, wherein the hybrid drive module, comprising: 
an input shaft (28a); 
an electric machine (13a) with a stator (upper portion of rotor 18a) which is fixed with respect to relative rotation and a rotatable rotor (18a); 
a torque converter (23a), comprising a housing (portion of 10b that from partition wall between 19b and 20b toward the torque converter 23b) that is connected to the rotor so as to be fixed with respect to rotation relative to the rotor (¶[0043]);
 a first pressure space (19b) defined at least partially by the housing of the torque converter (¶ [0045]) and arranged outside of the housing of the torque converter (see claim 9; actuation piston receptacle 19b has a partition wall; therefore, a partition would separate clutch 12b from housing element 10b); 
a first piston (21b);
 7LEGAL\56520684\1Attorney Docket # 4452-1182PUS/495209 a disconnect clutch (12b) in a power flow between the input shaft and the rotor, wherein the disconnect clutch is actuatable in a closing direction (33b) by pressurization of the first pressure space via the first piston (see claim 3); 
a second pressure space (20b) defined at least partially by the housing of the torque converter and arranged inside of the housing of the torque converter (see ¶[0045]); 
 a second piston (22b); and
 a lockup clutch (15b) of the torque converter arranged inside of the housing of the torque converter and which is adapted to bridge a hydrodynamic path of the torque converter, wherein the lockup clutch is actuatable in a closing direction (34b) through pressurization of the second pressure space via the second piston, wherein the second pressure space is provided exclusively for actuation of the lockup clutch (see claim 1), 

wherein the disconnect clutch and the lockup clutch are each formed as multiple plate clutches (¶[0027]-[0028]), wherein an outer plate carrier of the disconnect clutch (11b) is connected to the housing of the torque converter so as to be fixed with respect to rotation relative to the housing of the torque converter (¶[0043]).
Sperrfechter does not disclose wherein the rivet connection is arranged between the outer plate carrier of the disconnect clutch and one of: the housing of the torque converter inside the first pressure space, and the housing of the torque converter in a portion of the housing that defines the second pressure space.
Moasherziad teaches hybrid module (Fig.1,100) having torque converter (14), a fastener connection (29) is arranged between outer plate carrier (28) of a disconnect clutch (18) and one of: a housing of the torque converter inside the first pressure space, and the housing (31) of the torque converter in a portion of the housing that defines the second pressure space (as taught by Sperrfechter).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have an outer plate carrier of the disconnect clutch is connected the housing of the torque converter as taught by Moasherziad in the hybrid module of Sperrfechter for purpose of making them as two separate components so that it is easier to assemble the components.
Liang teaches torque converter (Fig.10) having cover (322) is connected to friction plates (354,356) of clutch (302) via fasteners as rivets (358,360, see ¶ [0077])
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to replace the fastening device of Iwase with the fastening device as a rivet as taught by Liang in the hybrid module of Sperrfechter and Moasherziad to prevent the fastener from loosening under vibration.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R MORRIS/Primary Examiner, Art Unit 3659